Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (U. S. pub. 2019/0302928).

As for claim 1, Yuan et al. discloses a capacitance detection method (see Figs. 11-13; [0119]—[0149]), N first offsetting processes and M second offsetting processes constituting a detection period during detection, wherein N, M≥1 (i.e., N=M=1, or N, M can be a number greater than 1, because Yuan disclose that the different phases t1 to t6 can be repeated N times, see [0149]), the method comprising:
performing charging (e.g., the first driving circuit 211 charge Cx in a first phase; also see [0124] and [0135]), base capacitance offsetting (using a  first cancel circuit 212; [0136]), and charge transferring (see charge transferring in [0136])successively on a capacitor (detection capacitor Cx) to be detected in an i-th first offsetting process of the first offsetting processes, to generate a first output voltage, wherein i≤N (i.e., i=1 and by using the first driving circuit 211 and first cancel circuit 212 to perform the charging, base capacitance offsetting and charge transferring to generate Vout1; see [0124]—[0125] and [0135]—[0137]);
performing discharging, base capacitance offsetting, and charge transferring on the capacitor to be detected successively in a j-th second offsetting process of the second offsetting processes, to generate a second output voltage, wherein j≤M (i.e., j=1, and by using the second driving circuit 214 and second cancel circuit 215 to perform the discharging, offsetting and charge transferring to generate Vout2; see [0124]—[0125] and [0139]—[0141]); and
determining a capacitance variation of the capacitor to be detected before and after the capacitor to be detected is affected by an external electric field based on the first output voltages corresponding to the N first offsetting processes and the second output voltages corresponding to the M second offsetting processes in the detection period (i.e., by using the processing circuit 220 to determine a capacitance variation based on the Vout1 and Vout2; see [0126]). 

As for claims 2 and 3, Yuan et al. discloses the method according to claim 1, wherein the performing base capacitance offsetting on a capacitor to be detected in an i-th first offsetting process of the first offsetting processes comprises: performing base capacitance offsetting on a charge on the capacitor to be detected (Cx) at least once in the 1-th first offsetting process; or discharging the capacitor to be detected (Cx) through an offset capacitor to perform base capacitance offsetting on the capacitor to be detected (i.e., the detection capacitor Cx discharge through a offset capacitor or cancel capacitor to a first/second cancel circuit 212, 215 to perform base capacitance offsetting, see [0127]).

As for claims 4 and 5, Yuan et al. discloses the method according to claim 1, wherein the performing base capacitance offsetting on the capacitor to be detected in a j-th second offsetting process of the second offsetting processes comprises: performing base capacitance offsetting on a charge on the capacitor to be detected at least once in the j-th second offsetting process; or charging the capacitor to be detected through an offset capacitor to perform base capacitance offsetting on the capacitor to be detected (i.e., in the fifth phase t5, the second cancel circuit 215 charges Cx through a cancel capacitor to perform base capacitance offsetting, see [0124] and [0127]).

As for claim 6, Yuan et al. discloses the method according to claim 1, further comprising: switching between the first offsetting process and the second offsetting process under the control of a first switching module (i.e., switching between the first driving circuit, first cancel circuit 212 and second driving circuit 214 and second cancel circuit 25 using switches K1, K2, K4, K5 as shown in Fig. 11).

As for claim 7, Yuan et al. discloses the method according to claim 6, wherein the first switching module comprises at least three first switches (K1, K2, K4, K5), wherein at least one of the first switches (K1) is provided in a driving module (the first driving module comprise 211 and K1) configured to charge the capacitor (Cx) to be detected in a first offsetting stage or discharge (using K4) the capacitor(Cx) to be detected in a second offsetting stage, and at least two other first switches (K2, K5) of the first switches are provided in an offsetting module(the combination of 212, K2, K5 and 215) configured to perform base capacitance offsetting (using first cancel circuit 212 and second cancel circuit 215 in Fig. 11) on the capacitor (Cx) to be detected.

As for claim 8, Yuan et al. discloses the method according to claim 1, further comprising: charging and discharging the offset capacitor (Cx) by the offsetting module under the control of a third switching module (the combination of K1, K2, K3, K4, K5), to perform base capacitance offsetting on the capacitor (Cx) to be detected in the i-th first offsetting process or the j-th second offsetting process (i.e., using switches K1—K5 for charging and discharging Cx, to perform first or second base capacitance offsetting using the first cancel circuit 212 or second cancel circuit 215).

As for claims 9 and 11, Yuan et al. discloses the method according to claim 8, wherein the charging and discharging the offset capacitor (Cx) under the control of a third switching module, to perform base capacitance offsetting on the capacitor to be detected in the i-th first offsetting process or the j-th second offsetting process comprises: charging and discharging the offset capacitor under the control of the third switching module such that a voltage of the capacitor to be detected is decreased or increased to implement base capacitance offsetting on the capacitor to be detected(i.e., using switches K1—K5 for charging and discharging Cx, to perform first and/or second base capacitance offsetting using the first cancel circuit 212 and/or second cancel circuit 215 ; also see [0142] and [0143]).

As for claim 10, Yuan et al. discloses the method according to claim 9, wherein the third switching module (the combination of K1, K2, K3, K4, K5) comprises at least two third switches (K2, K5), and the at least two third switches (K2, K5) are provided in the offsetting module (the offsetting module including K2, K5, 212 and 215 in Fig. 11).

As for claim 12, Yuan et al. discloses the method according to claim 1, wherein under the control of a fourth switching module, charge transferring on the capacitor to be detected is performed in the i-th first offsetting process or charge transferring on the capacitor to be detected is performed in the j-th second offsetting process (i.e., in a second phase, K1, K3, K4 and K5 are turned off and K2 is turned on, and charges on the detection capacitor Cx are transferred to the first cancel circuit 212 or I1, see [0136]). 

As for claim 13, Yuan et al. discloses the method according to claim 12, wherein the fourth switching module comprises at least one fourth switch (K2), and the fourth switch (K2)is configured to enable the capacitor to be detected (Cx)to be in a charge transferring state in the i-th first offsetting process, or enable the capacitor to be detected to be in a charge transferring state in the j-th second offsetting process (i.e., in a second phase, K1, K3, K4 and K5 are turned off and K2 is turned on, and charges on the detection capacitor Cx are transferred to the first cancel circuit 212 or I1, see [0136]).

As for claim 14, Yuan et al. discloses the method according to claim 1, wherein the N first offsetting processes precede the M second offsetting processes, or the i-th first offsetting process alternates with the j-th second offsetting process (see [0149]—[0152]).

As for claim 15, Yuan et al. discloses the method according to claim 1, wherein N=M, and i=j (for example, N, M, I, J all equal to 1).

As for claim 16, Yuan et al. discloses a capacitance detection circuit (see Figs. 11-13; [0119]—[0149]), comprising: a control module(230), a driving module (211, 214), an offsetting module (212, 215), a charge transfer module (213), and a processing module (220); N first offsetting processes (using first cancel circuit 212)and M second offsetting processes (using the second cancel circuit 215)constituting a detection period during detection, wherein N, M≥1(i.e., N=M=1, or N, M can be a number greater than 1, because Yuan disclose that the different phases t1 to t6 can be repeated N times, see [0149]);
the control module (230) is configured to control the driving module, the offsetting module, and the charge transfer module performing charging, base capacitance offsetting, and charge transferring successively on a capacitor to be detected in an i-th first offsetting process of the first offsetting processes, respectively, to generate a first output voltage, wherein i≤N(i.e., by using the first driving circuit 211 and first cancel circuit 212 to perform the charging, base capacitance offsetting and charge transferring to generate Vout1; see [0124]—[0125] and [0135]—[0137]);
the control module (230)  is configured to control the driving module, the offsetting module, and the charge transfer module performing discharging, base capacitance offsetting, and charge transferring on the capacitor to be detected successively in a j-th second offsetting process of the second offsetting processes, respectively, to generate a second output voltage, wherein j≤M(i.e., by using the second driving circuit 214 and second cancel circuit 215 to perform the discharging, offsetting and charge transferring to generate Vout2; see [0124]—[0125] and [0139]—[0141]);
the processing module (220) is configured to determine a capacitance variation of the capacitor to be detected before and after the capacitor to be detected is affected by an external electric field based on the first output voltages corresponding to the N first offsetting processes and the second output voltages corresponding to the M second offsetting processes in the detection period(i.e., by using the processing circuit 220 to determine a capacitance variation based on the Vout1 and Vout2; see [0126]).

As for claim 17, Yuan et al. discloses the circuit according to claim 16, wherein the control module (230) controls the offsetting module performing base capacitance offsetting on a charge on the capacitor to be detected (Cx) at least once in the i-th first offsetting process (using firs canceling circuit 212).

As for claim 18, Yuan et al. discloses the circuit according to claim 16, wherein the control module controls the offsetting module discharging the capacitor to be detected through an offset capacitor to perform base capacitance offsetting on the capacitor to be detected (i.e., the detection capacitor Cx discharge through an offset capacitor or cancel capacitor to a first/second cancel circuit 212, 215 to perform base capacitance offsetting, see [0127]).

As for claim 19, Yuan et al. discloses the circuit according to claim 16, wherein the control module (230) controls the offsetting module performing base capacitance offsetting on a charge on the capacitor to be detected (Cx) at least once in the j-th second offsetting process (i.e., by using the second cancel circuit 215).

As for claim 20, Yuan et al. discloses the circuit according to claim 16, wherein the control module controls the offsetting module charging the capacitor to be detected through an offset capacitor to perform base capacitance offsetting on the capacitor to be detected (i.e., in the fifth phase t5, the second cancel circuit 215 charges Cx through a cancel capacitor to perform base capacitance offsetting, see [0124] and [0127]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al. (U. S. Pub. 2017/0010717) discloses a circuit for cancelling offset capacitance of capacitive touch screen panel. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867